Case 1:14-cr-00399-ENV Document 676 Filed 10/29/18 Page 1 of 1 Page|D #: 6762

BRLJNO <S. DF_'GENHARDT, P.C.
ATTORNE\’S AT LAW

|06|5 JUD|C|AL DR|VE. S\J|TE 703 JANE DEGENHARDT BRuNo

CHRlsTOPH€R BRuNo
FA|RFAX, VlRGINlA 22030 ADM|TT:D N.v. AND D.ci

ADM|TTED N.V. D.C. AND VA,
TELEPHONE (703) 352-8960

FACS|M|LE (703) 352-5930

October 29, 2018

VIA ECF

The Honorable Eric N. Vitaliano
United States Senior District Judge
United States District Court
Eastern District Of New York

225 Cadman Plaza East

Brooklyn, New York 1 1201

Re: U.S. v. Abraxas.l. Discala, et al., l4-CR-00399 (ENV)
Defendant Darren Ofsink’s Reguest to Travel

Dear Judge Vitaliano:

We represent Defendant Darren Ofsink in the above-referenced matter. Mr.
Ofsink respectfully requests the Court’s permission to travel outside the geographical
areas set as a condition of his bail. The Govemment and Pretrial Services do not take a
position in regard to Mr. Ofsink’S request to travel.

Specif`lcally, Mr. Ofsink requests permission to travel with his wife to the
University of Michigan for parent weekend for their daughter who is a freshman. Mr.
Ofsink is requesting permission to depart New York on Friday, November 2, and return
on Sunday, November 4, 2018. Mr. Ofsink and his family will be staying at the Comfort
Inn in Ann Arbor, Michigan, and his complete travel itinerary, as well as his contact
information, will be provided to Pretrial Services in advance of the trip.

As stated above, we have communicated with AUSA Shannon Jones and Pretrial
Officer Mallori Brady, and neither will take a position regarding this request.

Thank you for your consideration regarding this request.
Respectfully submitted,

/s/
Christopher Bruno

cc: AUSA Shannon Jones (by ECF)
U.S. Pretrial Services Offlcer Mallori Brady (by email)

